DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 11/14/2022, on the application filed on 05/29/2020. Claims 13-24 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I. Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 11/14/2022.
	However, Applicant timely traversed the restriction (election) requirement of Species 1 of Group III in the reply filed on 11/14/2022. The Response to Restriction/Election of Group III on 11/14/2022 has been fully considered and are persuasive.
	Claims 13-18 are directed to Species 1 of Group III. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 13-18 directed to Species 1 that previously was withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 13-18 previously withdrawn from consideration under 37 U.S.C. 121 and 372 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/13/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Nonstatutory Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 13-18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 12-17 of US Patent Application 16/888,386. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:


Claim 13 of Application 16/888,396
Claim 12 of Application 16/888,386
A method for grounding a structure or a group of structures comprising: laying one or more conductors in a trench;
A method for grounding a structure or a group of structures comprising: laying one or more first layer conductors in a trench…laying one or more second layer conductors in the trench…
Claim 13 of Application 16/888,396
Claim 12 of Application 16/888,386
electrically connecting the one or more conductors to the structure or structures;
…electrically connecting the one or more first layer conductors to the structure or structures… electrically connecting the one or more second layer conductors to the structure or structures
Claim 13 of Application 16/888,396
Claim 12 of Application 16/888,386
laying one or more conductive mats over the one or more conductors;
… laying one or more first layer conductive mats over the one or more first layer conductors… laying one or more second layer conductive mats over the one or more second layer conductors…
Claim 13 of Application 16/888,396
Claim 12 of Application 16/888,386
and attaching the one or more conductive mats to the one or more conductors so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant.
…attaching the one or more first layer conductive mats to the one or more first layer conductors so that the positioning of the one or more first layer conductors relative to the one or more first layer conductive mats remains substantially constant…and attaching the one or more second layer conductive mats to the one or more second layer conductors so that the positioning of the one or more second layer conductors relative to the one or more second layer conductive mats remains substantially constant.
Claim 14 of Application 16/888,396
Claim 13 of Application 16/888,386
The method according to claim 13, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more conductive mats and at least a portion of each of the one or more conductors.
The method according to claim 12, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more second layer conductive mats and at least a portion of each of the one or more second layer conductors.
Claim 15 of Application 16/888,396
Claim 14 of Application 16/888,386
The method according to claim 13, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material and a binder that adheres the conductive material to the fabric substrate.
The system according to claim 12, wherein each of the one or more first layer and second layer conductive mats comprise a fabric substrate impregnated with a conductive material and a binder that adheres the conductive material to the fabric substrate.
Claim 16 of Application 16/888,396
Claim 15 of Application 16/888,386
The method according to claim 15, wherein the conductive material comprises carbon black.
The system according to claim 14, wherein the conductive material comprises carbon black.
Claim 17 of Application 16/888,396
Claim 16 of Application 16/888,386
The method according to claim 13, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material, a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate.
The system according to claim 12, wherein each of the one or more first layer and second layer conductive mats comprise a fabric substrate impregnated with a conductive material, a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate.
Claim 18 of Application 16/888,396
Claim 17 of Application 16/888,386
The method according to claim 17, wherein the conductive material comprises carbon black and the moisture retaining material comprises bentonite.
The system according to claim 16, wherein the conductive material comprises carbon black and the moisture retaining material comprises bentonite.



Examiner’s Notes
It is clear that all the elements of application claims 13-18 are to be found in claims 12-17 of Application 16/888,386 (as the application patent claims fully encompasses claims 12-17 of Application 16/888,386). The difference between the application claims 13-18 with claims 12-17 of Application 16/888,386 lies in the following fact: independent claim 12 of Application 16/888,386 includes the narrower limitations (“first layer conductors”; “first layer conductive mats”; “second layer conductors”; “second layer conductive mats”; and “electrically connecting the one or more second layer conductors to the structure or structures so that the one or more first layer conductors are electrically interconnected with the one or more second layer conductors”). Application independent claim 13 includes the broader limitation (“electrically connecting the one or more conductors to the structure or structures”). Thus, the invention of claims 12-17 of Application 16/888,386 is in effect a “species” of the “generic species” invention of application claims 13-18. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 13-18 are anticipated by claims 12-17 of Application 16/888,386, it is not patentably distinct from claims 1-8 of US 11,387,579 B1.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
"a method for grounding a structure or a group of structures comprising:" and “electrically connecting the one or more conductors to the structure or structures” claimed in claim 13 must be shown.
"a method for grounding a structure or a group of structures comprising:" and “electrically connecting the one or more conductors to the structure or structures” claimed in claim 19 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daizo et al. (JPH0574506A and Daizo hereinafter).
Regarding claim 19, Daizo discloses a method for grounding a structure or a group of structures (Fig. 1 and claims 1-3 & abstract & ¶[0013-0016 & 0018] from the Espacenet Translation shows and indicates the method for grounding structure grounding-object {not shown but indicated in ¶[0014]} through earthing body/grounding body of Fig. 1) comprising: laying one or more conductive mats in a trench (items 4, 1a, 1 of Fig. 1 and ¶[0013-0015] from the Espacenet Translation shows and indicates laying conductive mat 4-lower {lower conductive carbon sheet body 4 composed of fibrous carbon} in trench 1a {groove-shaped recess portion} drilled in the ground 1); laying one or more conductors over the one or more conductive mats (items 2, 3 of Fig. 1 and ¶[0014-0015] from the Espacenet Translation shows and indicates laying conductor 2_3 {metal conductor 2 and conductive coating 3 of mixed carbon black with synthetic resin} over conductive mat 4-lower); attaching the one or more conductors to the one or more conductive mats so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant (item 5 of Fig. 1 and ¶[0015-0016] from the Espacenet Translation shows and indicates attaching conductor 2_3 to the conductive mat 4-lower through resistance reducing substance 5 {mixture of carbon powder particles and an alkali-solidifying material} so that the positioning of the conductor 2_3 relative to the conductive mat 4-lower remains substantially constant remains substantially constant); and electrically connecting the one or more conductors to the structure or structures to be grounded (Fig. 1 and ¶[0014] from the Espacenet Translation shows and indicates electrically connecting conductor section 2 of conductor 2_3 to structure grounding-object).

Regarding claim 20, modified Daizo discloses a method for grounding a structure, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more conductive mats and at least a portion of each of the one or more conductors (Fig. 1 and abstract & ¶[0016-0017 & 0019-0020] from the Espacenet Translation shows and indicates the method further comprises backfilling trench 1a of ground 1 with soil to ensure that an electrically conductive path is created between the conductive mat 4-lower and conductor 2_3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daizo, as detailed in the rejection of claim 19 above, in view of Fuetterer et al. (WO2012143221A1 and Fuetterer hereinafter).
Regarding claim 21, Daizo discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Fig. 1 and ¶[0013-0015] from the Espacenet Translation shows and indicates where the conductive mat 4-lower comprise a fabric substrate {sheet body} impregnated with the conductive material of fibrous carbon). 
However, Daizo does not disclose wherein a binder that adheres the conductive material to the substrate.
Fuetterer discloses wherein a binder that adheres the conductive material to the substrate (claims 1_12 & ¶[0018 & 0021] from the Espacenet Translation indicates where a binder {inorganic binder} adheres the conductive material of carbon fibers to the substrate {electrically conductive layer}; therefore, Daizo will have the method for grounding a structure have a binder that adheres the conductive material to the fabric substrate by incorporating the composition of Fuetterer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a binder that adheres the conductive material to the substrate into the method of Daizo. One would have been motivated to provide the method for grounding a structure of Daizo and have the binder that adheres the conductive material to the substrate in order to provide the substrate of the conductive mat that will be insensitive to mechanical damage while being in used in large area surfaces, as indicated by Fuetterer in ¶[0015], in the method for grounding a structure of Daizo.

Regarding claim 22, modified Daizo discloses a method for grounding a structure, wherein the conductive material comprises carbon black (Daizo: Fig. 1 and ¶[0013-0015] from the Espacenet Translation shows and indicates where the conductive mat 4-lower is comprised of the conductive material of fibrous carbon; Fuetterer: claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Daizo, as detailed in the rejection of claim 19 above, in view of Ahn et al. (KR20010007852A and Ahn hereinafter).
Regarding claim 23, Daizo discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Fig. 1 and ¶[0013-0015] from the Espacenet Translation shows and indicates where the conductive mat 4-lower comprise a fabric substrate {sheet body} impregnated with the conductive material of fibrous carbon). 
However, Daizo does not disclose wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate.
Ahn discloses wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate (abstract & claim 4 & ¶[1_7-8 & 10-11] of the Description from the Espacenet Translation indicates where moisture retaining material {moisture adsorption mineral of 18 to 57% by weight of bentonite} and a binder {38 to 77% by weight of a binder} that adheres the conductive material of carbon fiber and moisture retaining material to the substrate of the composition; therefore, Daizo will have the method for grounding a structure have a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate by incorporating the composition of Ahn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate into the method of Daizo. One would have been motivated to provide the method for grounding a structure of Daizo and have the moisture retaining material and the binder that adheres the conductive material and moisture retaining material to the substrate in order to provide the substrate of the conductive mat have a constant amount of moisture that is always maintained around the earthing grounding assembly to efficiently control the electrically conductive material, as indicated by Ahn in ¶[1], in the method for grounding a structure of Daizo.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Daizo in view of Ahn, as detailed in the rejection of claim 23 above, and in further view of Fuetterer.
Regarding claim 24, modified Daizo discloses a method for grounding a structure, wherein the conductive material comprises carbon fibers and the moisture retaining material comprises bentonite (Daizo: Fig. 1 and ¶[0013-0015] from the Espacenet Translation shows and indicates where the conductive mat 4-lower is comprised of the conductive material of fibrous carbon; Ahn: abstract & ¶[11] from the Espacenet Translation indicates where the moisture retaining material comprises bentonite). 
However, Daizo and Ahn do not disclose wherein a conductive material comprises carbon black.
Fuetterer discloses wherein a conductive material comprises carbon black (claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a conductive material comprises carbon black into the method of modified Daizo. One would have been motivated to provide the method for grounding a structure of modified Daizo and have the conductive material be comprised of carbon black in order to enhance the electrical conductivity of the conductive mat substrate by adding carbon black to the carbon fibers, in the method for grounding a structure of modified Daizo.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP2004111232A and Makoto #1 hereinafter), in view of Johan et al. (EP3205945A1 and Johan hereinafter), as evidenced by NPL "PEX-A Pipe_by Warmup ver 1.0_pages 1-2_Sept 2016" (NPL "PEX-A" hereinafter).
Regarding claim 13, Makoto #1 discloses a method for grounding a structure or a group of structures (item 6 of Figs. 2-4 & item E of Fig. 4 and abstract & lines 131-152 of the Description from the Espacenet Translation shows and indicates the method for grounding structure 6 {lead wire 6 that is use to connect to an electric facility or the like} through grounding device E) comprising: laying one or more conductors in a trench (items Eu, 3 of Figs. 1-4 & items 1, 2 of Figs. 1-2 & item 8 of Figs. 3-4 and abstract & lines 86-92_105_107_112-117 of the Description from the Espacenet Translation shows and indicates laying conductor Eu {grounding element Eu formed by conductive covering member 3, conductive covering body 2, and grounding wire 1} in trench 8 {excavated mined recess}); electrically connecting the one or more conductors to the structure or structures (Fig. 4 and abstract & lines 127-130 of the Description from the Espacenet Translation shows and indicates electrically connecting conductor Eu to structure 6); laying one or more conductive mats over the one or more conductors (item 10 of Fig. 4 and abstract & lines 139-142 of the Description from the Espacenet Translation shows and indicates laying conductive mat 10 {conductive sheet} over conductor Eu); and the one or more conductive mats to the one or more conductors so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant (Figs. 3-4 and abstract & lines 150-152_180-182 of the Description from the Espacenet Translation shows and indicates conductive mat 10 to conductor Eu so that the positioning of conductor Eu relative to the conductive mat 10 remains substantially constant in a buried state).
Makoto #1 does not explicitly disclose wherein attaching the one or more conductive mats to the one or more conductors so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant.
Johan discloses wherein attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant (items 2002, 2006 of Fig. 1C and ¶[0020_0087_0089 & 0118] shows and indicates where conductive mat 2002 {carrier mat embodied as a metal mesh} is attached to conductor 2006 {second tube made from PEX-A, where PEX-A has a high thermal conductivity, as evidenced by NPL "PEX-A"} through a cable tie gun so that the positioning of conductor 2006 relative to conductive mat 2002 remains substantially constant; therefore, Makoto #1 will have the method for grounding a structure have the limitation of attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat will remain substantially constant by incorporating the attaching structure of Johan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant into the method of Makoto #1. One would have been motivated to provide the method for grounding a structure of Makoto #1 and attach the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant in order to permanently attach the conductor to the conductive mat of the grounding assembly device of Makoto #1 to enhance the constant buried state of the grounding assembly, as implied by Johan in ¶[0087_0089 & 0118] and Fig. 1C, in the method for grounding a structure of Makoto #1.
In addition, Makoto #1 discloses the claimed invention except for "attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant", as indicated and shown by Johan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to "attach the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant", since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar device method in the same way as obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, modified Makoto #1 discloses a method for grounding a structure, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more conductive mats and at least a portion of each of the one or more conductors (Makoto #1: Figs. 3-5 and abstract & lines 122-130_150-152_180-186 of the Description from the Espacenet Translation shows and indicates the method further comprises backfilling trench 8 with soil to ensure that an electrically conductive path {10 ohms or less} is created between the conductive mat 10 and conductor Eu).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto #1 in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 13 above, as evidenced by Taylor (US 2012/0234105 A1 and Taylor hereinafter), and in further view of Fuetterer.
Regarding claim 15, modified Makoto #1 discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Makoto #1: Fig. 4 and abstract & lines 139-142 of the Description from the Espacenet Translation shows and indicates where the conductive mat 10 comprise a fabric substrate, as evidenced by Taylor in ¶[0208], impregnated with the conductive material of carbon fibers). 
However, Makoto #1 and Johan do not disclose wherein a binder that adheres the conductive material to the substrate.
Fuetterer discloses wherein a binder that adheres the conductive material to the substrate (claims 1_12 & ¶[0018 & 0021] from the Espacenet Translation indicates where a binder {inorganic binder} adheres the conductive material of carbon fibers to the substrate {electrically conductive layer}; therefore, modified Makoto #1 will have the method for grounding a structure have a binder that adheres the conductive material to the fabric substrate by incorporating the composition of Fuetterer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a binder that adheres the conductive material to the substrate into the method of modified Makoto #1. One would have been motivated to provide the method for grounding a structure of modified Makoto #1 and have the binder that adheres the conductive material to the substrate in order to provide the substrate of the conductive mat that will be insensitive to mechanical damage while being in used in large area surfaces, as indicated by Fuetterer in ¶[0015], in the method for grounding a structure of modified Makoto #1.

Regarding claim 16, modified Makoto #1 discloses a method for grounding a structure, wherein the conductive material comprises carbon black (Makoto #1: Fig. 4 and abstract & lines 139-142 of the Description from the Espacenet Translation shows and indicates where the conductive mat 10 is comprised of the conductive material of carbon fibers; Fuetterer: claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto #1 in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 13 above, as evidenced by Taylor, and in further view of Ahn.
Regarding claim 17, modified Makoto #1 discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Makoto #1: Fig. 4 and abstract & lines 139-142 of the Description from the Espacenet Translation shows and indicates where the conductive mat 10 comprise a fabric substrate, as evidenced by Taylor in ¶[0208], impregnated with the conductive material of carbon fibers). 
However, Makoto #1 and Johan do not disclose wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate.
Ahn discloses wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate (abstract & claim 4 & ¶[1_7-8 & 10-11] of the Description from the Espacenet Translation indicates where moisture retaining material {moisture adsorption mineral of 18 to 57% by weight of bentonite} and a binder {38 to 77% by weight of a binder} that adheres the conductive material of carbon fiber and moisture retaining material to the substrate of the composition; therefore, modified Makoto #1 will have the method for grounding a structure have a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate by incorporating the composition of Ahn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate into the method of modified Makoto #1. One would have been motivated to provide the method for grounding a structure of modified Makoto #1 and have the moisture retaining material and the binder that adheres the conductive material and moisture retaining material to the substrate in order to provide the substrate of the conductive mat have a constant amount of moisture that is always maintained around the earthing grounding assembly to efficiently control the electrically conductive material, as indicated by Ahn in ¶[1], in the method for grounding a structure of modified Makoto #1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto #1 in view of Johan and Ahn (evidenced by NPL “PEX-A” and Taylor), as detailed in the rejection of claim 17 above, and in further view of Fuetterer.
Regarding claim 18, modified Makoto #1 discloses a method for grounding a structure, wherein the conductive material comprises carbon fibers and the moisture retaining material comprises bentonite (Makoto #1: Fig. 4 and abstract & lines 139-142 of the Description from the Espacenet Translation shows and indicates where the conductive mat 10 comprise the conductive material of carbon fibers; Ahn: abstract & ¶[11] from the Espacenet Translation indicates where the moisture retaining material comprises bentonite). 
However, Makoto #1, Johan, and Ahn do not disclose wherein a conductive material comprises carbon black.
Fuetterer discloses wherein a conductive material comprises carbon black (claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a conductive material comprises carbon black into the method of modified Makoto #1. One would have been motivated to provide the method for grounding a structure of modified Makoto #1 and have the conductive material be comprised of carbon black in order to enhance the electrical conductivity of the conductive mat substrate by adding carbon black to the carbon fibers, in the method for grounding a structure of modified Makoto #1.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kinji et al. (JPH08138767A and Kinji hereinafter), in view of Johan, as evidenced by NPL "PEX-A”.
Regarding claim 13, Kinji discloses a method for grounding a structure or a group of structures (item E of Fig. 1 and abstract & claims 1-3 & ¶[0011-0013] from the Espacenet Translation is understood to show and indicate the method for a grounding structure through buried earthing element E) comprising: laying one or more conductors in a trench (items e, 3, 4, 5, 6, 2 of Fig. 1 and claim 3 & ¶[0003 & 0011-0013] from the Espacenet Translation shows and indicates laying conductor e {ground body e formed by metal conductor 3, conductive covering body 4, carbon powder particle layer 5, and the bag body 6} in trench 2); electrically connecting the one or more conductors to the structure or structures (Fig. 1 and abstract & claims 1-3 & ¶[0011-0013] from the Espacenet Translation is understood to show and indicate buried earthing element E is electrically connecting conductor e to a structure); laying one or more conductive mats over the one or more conductors (item 7 of Fig. 1 and claim 1 & ¶[0011-0013] from the Espacenet Translation shows and indicates laying conductive mat 7 {conductive sheet body} over conductor e); and the one or more conductive mats to the one or more conductors so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant (Fig. 1 and abstract & claims 1-3 & ¶[0017] from the Espacenet Translation shows and indicates conductive mat 7 to conductor e so that the positioning of conductor e relative to the conductive mat 7 remains substantially constant in a buried state).
Kinji discloses the claimed invention except to explicitly disclose wherein attaching the one or more conductive mats to the one or more conductors so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant.
Johan discloses wherein attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant (items 2002, 2006 of Fig. 1C and ¶[0020_0087_0089 & 0118] shows and indicates where conductive mat 2002 {carrier mat embodied as a metal mesh} is attached to conductor 2006 {second tube made from PEX-A, where PEX-A has a high thermal conductivity, as evidenced by NPL "PEX-A"} through a cable tie gun so that the positioning of conductor 2006 relative to conductive mat 2002 remains substantially constant; therefore, Kinji will have the method for grounding a structure have the limitation of attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat will remain substantially constant by incorporating the attaching structure of Johan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant into the method of Kinji. One would have been motivated to provide the method for grounding a structure of Kinji and attach the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant in order to permanently attach the conductor to the conductive mat of the grounding assembly device of Kinji to enhance the constant buried state of the grounding assembly, as implied by Johan in ¶[0087_0089 & 0118] and Fig. 1C, in the method for grounding a structure of Kinji.
In addition, Kinji discloses the claimed invention except for "attaching the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant", as indicated and shown by Johan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to "attach the conductive mat to the conductor so that the positioning of the conductor relative to the conductive mat remain substantially constant", since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar device method in the same way as obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, modified Kinji discloses a method for grounding a structure, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more conductive mats and at least a portion of each of the one or more conductors (Kinji: Fig. 1 and abstract & claims 1-3 & ¶[0017] from the Espacenet Translation shows and indicates the method further comprises backfilling trench 8 with soil to ensure that an electrically conductive path is created between the conductive mat 7 and conductor e).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinji in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 13 above, and in further view of Fuetterer.
Regarding claim 15, modified Kinji discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Kinji: Fig. 1 and claim 1 & ¶[0011-0013] from the Espacenet Translation shows and indicates where the conductive mat 7 comprise a fabric substrate impregnated with the conductive material of carbon fibers). 
However, Kinji and Johan do not disclose wherein a binder that adheres the conductive material to the substrate.
Fuetterer discloses wherein a binder that adheres the conductive material to the substrate (claims 1_12 & ¶[0018 & 0021] from the Espacenet Translation indicates where a binder {inorganic binder} adheres the conductive material of carbon fibers to the substrate {electrically conductive layer}; therefore, modified Kinji will have the method for grounding a structure have a binder that adheres the conductive material to the fabric substrate by incorporating the composition of Fuetterer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a binder that adheres the conductive material to the substrate into the method of modified Kinji. One would have been motivated to provide the method for grounding a structure of modified Kinji and have the binder that adheres the conductive material to the substrate in order to provide the substrate of the conductive mat that will be insensitive to mechanical damage while being in used in large area surfaces, as indicated by Fuetterer in ¶[0015], in the method for grounding a structure of modified Kinji.

Regarding claim 16, modified Kinji discloses a method for grounding a structure, wherein the conductive material comprises carbon black (Kinji: Fig. 1 and claim 1 & ¶[0011-0013] from the Espacenet Translation shows and indicates where the conductive mat 7 is comprised of the conductive material of carbon fibers; Fuetterer: claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinji in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 13 above, and in further view of Ahn.
Regarding claim 17, modified Kinji discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Kinji: Fig. 1 and claim 1 & ¶[0011-0013]from the Espacenet Translation shows and indicates where the conductive mat 7 comprise a fabric substrate impregnated with the conductive material of carbon fibers). 
However, Kinji and Johan do not disclose wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate.
Ahn discloses wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate (abstract & claim 4 & ¶[1_7-8 & 10-11] of the Description from the Espacenet Translation indicates where moisture retaining material {moisture adsorption mineral of 18 to 57% by weight of bentonite} and a binder {38 to 77% by weight of a binder} that adheres the conductive material of carbon fiber and moisture retaining material to the substrate of the composition; therefore, modified Kinji will have the method for grounding a structure have a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate by incorporating the composition of Ahn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate into the method of modified Kinji. One would have been motivated to provide the method for grounding a structure of modified Kinji and have the moisture retaining material and the binder that adheres the conductive material and moisture retaining material to the substrate in order to provide the substrate of the conductive mat have a constant amount of moisture that is always maintained around the earthing grounding assembly to efficiently control the electrically conductive material, as indicated by Ahn in ¶[1], in the method for grounding a structure of modified Kinji.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinji in view of Johan and Ahn (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 17 above, and in further view of Fuetterer.
Regarding claim 18, modified Kinji discloses a method for grounding a structure, wherein the conductive material comprises carbon fibers and the moisture retaining material comprises bentonite (Kinji: Fig. 1 and claim 1 & ¶[0011-0013] from the Espacenet Translation shows and indicates where the conductive mat 7 comprise a fabric substrate impregnated with the conductive material of carbon fibers; Ahn: abstract & ¶[11] from the Espacenet Translation indicates where the moisture retaining material comprises bentonite). 
However, Kinji, Johan, and Ahn do not disclose wherein a conductive material comprises carbon black.
Fuetterer discloses wherein a conductive material comprises carbon black (claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a conductive material comprises carbon black into the method of modified Kinji. One would have been motivated to provide the method for grounding a structure of modified Kinji and have the conductive material be comprised of carbon black in order to enhance the electrical conductivity of the conductive mat substrate by adding carbon black to the carbon fibers, in the method for grounding a structure of modified Kinji.



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP2005019363A and Makoto #2 hereinafter), in view of Johan, as evidenced by NPL "PEX-A”.
Regarding claim 19, Makoto #2 discloses a method for grounding a structure or a group of structures (items 5, E1, 4A of Fig. 1 and abstract & lines 59-72 of the Description from the Espacenet Translation shows and indicates the method for grounding structure 5 {connection conductor for connecting the grounding member 4A to a grounded body} through grounding bodies E1) comprising: laying one or more conductive mats in a trench (items 3, 2 of Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates laying conductive mat 3 {ground resistance reducing material 3 made of carbon fibers} in trench 2); laying one or more conductors over the one or more conductive mats (item 4A of Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates laying conductor 4A {grounding member made of titanium or titanium alloy that is linear or plate-shaped} over conductive mat 3); the one or more conductors to the one or more conductive mats so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant (Fig. 1 and abstract & lines 59-72 of the Description from the Espacenet Translation shows and indicates conductor 4A to the conductive mat 3 so that the positioning of the conductor 4A relative to the conductive mat 3 remains substantially constant remains substantially constant in a buried state); and electrically connecting the one or more conductors to the structure or structures to be grounded (Fig. 1 and abstract & lines 59-72 of the Description from the Espacenet Translation shows and indicates electrically connecting conductor 4A to structure 5).
Makoto #2 does not explicitly disclose wherein attaching the one or more conductors to the one or more conductive mats so that the positioning of the one or more conductors relative to the one or more conductive mats remains substantially constant.
Johan discloses wherein attaching the conductor to the conducting mat so that the positioning of the conductor relative to the conductive mat remain substantially constant (items 2002, 2004 of Fig. 1C and ¶[0020_0087_0089 & 0118] shows and indicates where conductor 2004 {first tube made from PEX-A, where PEX-A has a high thermal conductivity, as evidenced by NPL "PEX-A"} is attached to conductive mat 2002 {carrier mat embodied as a metal mesh} through a cable tie gun so that the positioning of conductor 2004 relative to the mat 2002 remains substantially constant; therefore, Makoto #2 will have the method for grounding a structure have the limitation of attaching the conductor to the conductive mat so that the positioning of the conductor relative to the conductive mat remains substantially constant by incorporating the attaching structure of Johan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein attaching the conductor to the conducting mat so that the positioning of the conductor relative to the conductive mat remain substantially constant into the method of Makoto #2. One would have been motivated to provide the method for grounding a structure of Makoto #2 and attach the conductor to the conducting mat so that the positioning of the conductor relative to the conductive mat remain substantially constant in order to permanently attach the conductive mat to the linear structure of the grounding assembly device of Makoto #2 to enhance the constant buried state of the grounding assembly, as implied by Johan in ¶[0087_0089 & 0118] and Fig. 1C, in the method for grounding a structure of Makoto #2
In addition, Makoto #2 discloses the claimed invention except for "attaching the conductor to the conductive mat so that the positioning of the conductor relative to the conductive mat remain substantially constant", as indicated and shown by Johan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to "attach the conductor to the conductive mat so that the positioning of the conductor relative to the conductive mat remain substantially constant", since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar device method in the same way as obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 20, modified Makoto #2 discloses a method for grounding a structure, further comprising backfilling the trench with soil to ensure that an electrically conductive path is created between at least a portion of each of the one or more conductive mats and at least a portion of each of the one or more conductors (Makoto #2: item 1 of Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates the method further comprises backfilling trench 2 of ground 1 with soil to ensure that an electrically conductive path is created between the conductive mat 3 and conductor 4A).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto #2 in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 19 above, as evidenced by Taylor, and in further view of Fuetterer.
Regarding claim 21, modified Makoto #2 discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material ((Makoto #2: Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates where the conductive mat 3 comprise a fabric substrate, as evidenced by Taylor in ¶[0208], impregnated with the conductive material of carbon fibers). 
However, Makoto #2 and Johan do not disclose wherein a binder that adheres the conductive material to the substrate.
Fuetterer discloses wherein a binder that adheres the conductive material to the substrate (claims 1_12 & ¶[0018 & 0021] from the Espacenet Translation indicates where a binder {inorganic binder} adheres the conductive material of carbon fibers to the substrate {electrically conductive layer}; therefore, modified Makoto #2 will have the method for grounding a structure have a binder that adheres the conductive material to the fabric substrate by incorporating the composition of Fuetterer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a binder that adheres the conductive material to the substrate into the method of modified Makoto #2. One would have been motivated to provide the method for grounding a structure of modified Makoto #2 and have the binder that adheres the conductive material to the substrate in order to provide the substrate of the conductive mat that will be insensitive to mechanical damage while being in used in large area surfaces, as indicated by Fuetterer in ¶[0015], in the method for grounding a structure of modified Makoto #2.

Regarding claim 22, modified Makoto #2 discloses a method for grounding a structure, wherein the conductive material comprises carbon black (Makoto #2: Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates where the conductive mat 3 is comprised of the conductive material of carbon fibers; Fuetterer: claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto #2 in view of Johan (evidenced by NPL “PEX-A”), as detailed in the rejection of claim 19 above, as evidenced by Taylor, and in further view of Ahn.
Regarding claim 23, modified Makoto #2 discloses a method for grounding a structure, wherein each of the one or more conductive mats comprise a fabric substrate impregnated with a conductive material (Makoto #2: Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates where the conductive mat 3 comprise a fabric substrate, as evidenced by Taylor in ¶[0208], impregnated with the conductive material of carbon fibers). 
However, Makoto #2 and Johan do not disclose wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate.
Ahn discloses wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate (abstract & claim 4 & ¶[1_7-8 & 10-11] of the Description from the Espacenet Translation indicates where moisture retaining material {moisture adsorption mineral of 18 to 57% by weight of bentonite} and a binder {38 to 77% by weight of a binder} that adheres the conductive material of carbon fiber and moisture retaining material to the substrate of the composition; therefore, modified Makoto #2 will have the method for grounding a structure have a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate by incorporating the composition of Ahn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the substrate into the method of modified Makoto #2. One would have been motivated to provide the method for grounding a structure of modified Makoto #2 and have the moisture retaining material and the binder that adheres the conductive material and moisture retaining material to the substrate in order to provide the substrate of the conductive mat have a constant amount of moisture that is always maintained around the earthing grounding assembly to efficiently control the electrically conductive material, as indicated by Ahn in ¶[1], in the method for grounding a structure of modified Makoto #2.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto #2 in view of Johan and Ahn (evidenced by NPL “PEX-A” and Taylor), as detailed in the rejection of claim 23 above, and in further view of Fuetterer.
Regarding claim 24, modified Makoto #2 discloses a method for grounding a structure, wherein the conductive material comprises carbon fibers and the moisture retaining material comprises bentonite (Makoto #2: Fig. 1 and lines 59-72 of the Description from the Espacenet Translation shows and indicates where the conductive mat 3 comprise the conductive material of carbon fibers; Ahn: abstract & ¶[11] from the Espacenet Translation indicates where the moisture retaining material comprises bentonite). 
However, Makoto #2, Johan, and Ahn do not disclose wherein a conductive material comprises carbon black.
Fuetterer discloses wherein a conductive material comprises carbon black (claims 1_12 & ¶[0019] from the Espacenet Translation indicates where the conductive material comprises carbon black and carbon fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a conductive material comprises carbon black into the method of modified Makoto #2. One would have been motivated to provide the method for grounding a structure of modified Makoto #2 and have the conductive material be comprised of carbon black in order to enhance the electrical conductivity of the conductive mat substrate by adding carbon black to the carbon fibers, in the method for grounding a structure of modified Makoto #2.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847